Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 21, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as a bank teller to relocate to Florida with her ailing husband. The Unemployment Insurance Ap*800peal Board disqualified claimant from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Based upon our review of the record, we find that the Board’s decision is supported by substantial evidence.
Claimant testified that her husband’s doctor had recommended that he move to Florida for medical reasons, therefore, she resigned from her position in order to accompany him. She stated, however, that neither she nor her husband moved to Florida until nearly one year after this recommendation. Claimant further stated that, prior to moving, her husband traveled extensively by himself to Florida, Canada and Greece. She also stated that he moved to Florida before she did.
Since it is evident from claimant’s testimony that her presence in Florida was not necessary to attend to her husband’s medical needs, substantial evidence supports the Board’s finding that claimant’s resignation was due to personal and non-compelling reasons (see, Matter of Perrotta [Hudacs], 207 AD2d 934; see also, Matter of Levine [Sweeney], 212 AD2d 848).
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.